McCulloch, C. J., and Wood, J., (dissenting). It should be borne in mind that the Constitution of the State is not a grant nor an enumeration of the powers, but is merely a limitation, in so far as it is expressed, upon the legislative power. The Legislature is sovereign except as to the limitations expressed in the Constitution or necessarily implied therefrom. In the instance now under consideration, the Legislature has not attempted to make a direct appropriation of. county funds, but it has merely ratified or legalized what the county court had previously done, the appropriations made by the county court in regular session. And, conceding that there was no statute to authorize the appropriations at the time, the Legislature had power to ratify. The majority hold that the agricultural school is a State institution, and that the Legislature had no power to localize it or to determine that any part of the benefits were local, so as to place the expenses or a portion of it on the county. With this conclusion, we are unable to agree. There is nothing in the Constitution which prevents the Legislature from classifying matters which may be the subject of local or county expenses. The numerous authorities cited in the brief of appellant abundantly sustain that proposition. The Legislature could, we think, extend authority to the county to use funds for the establishment of an agricultural school; and that being true, it could determine that a State institution was of sufficient local benefit to be treated as the subject-matter of appropriation of county funds for county purposes. The provision of the Constitution conferring jurisdiction upon the county court in matters “relating to county taxes, # * # yie disbursement of money for county purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective counties,” does not limit the power of the Legislature with respect to determining what shall constitute internal improvements. It does not take away the power of the Legislature to determine what shall constitute, in whole or in part, a matter of local concern. The county court is as much subject to the legislative will as any other functionary, except to the extent that the control may be limited by the express terms of the Constitution. It seems clear to us that the Legislature has determined that the agricultural school is a matter of local concern in the county, to the extent of the- appropriations made by the county court, and that it was within the power of the Legislature to do this.